FINAL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 January 2022 has been entered.
Non-Compliant Amendment and Status of the Claims
3.	This action is in response to papers filed 27 January 2022 in which no claims were amended, no claims were canceled, and no new claims were added. 
It is noted that Applicant’s amendments filed 27 January 2022 fail to comply with 37 CFR 1.121 for the following reason(s):  claim 19 contains an underscore between “assessment” and “comprising” in the third line of step c) that is left over from the previous amendments.
It is emphasized that Applicant’s response filed 27 January 2022 has been considered in the interest of customer service and compact prosecution.  However, for the response to this Office Action to be complete, Applicant is REQUIRED to file amendments that are compliant with 37 CFR 1.121.   Failure to comply with this requirement will be considered nonresponsive.  
All previous rejections are maintained and reiterated below 
	Claims 1, 3-8, 19-21, 23, 25, and 34-35 are under prosecution.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1, 3-7, 19-21, 23, 25, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Macevicz (U.S. Patent Application Publication No. US 2005/0250147 A1, published 10 November 2005) and Gardner et al (U.S. Patent Application Publication No. US 2011/0152109 A1, published 23 June 2011).
	It is noted that  the courts have stated “[A] prior art reference must be considered in its entirety, i.e., as a whole” W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983) (see MPEP 2141.02 VI).  Thus, while the rejections listed below present a modified interpretation of the teachings of the previously cited art solely for the purpose of clarity, the rejections of the claims are maintained over the prior art of record.  
	Regarding claim 1, Macevicz teaches a method comprising exposing a sample, which comprises a plurality of target sequences (i.e., polynucleotides in a population) to a set (i.e., pluralities) of probes, wherein each target is has as a set (i.e., plurality) of probes thereto, and wherein each probe for each target binds a target sequence and has a different oligonucleotide tag (paragraph 0010).  Macevicz also teaches each probe, which is a padlock or molecular inversion probe (paragraph 0062) has a plurality of complementary sequences (e.g., 316 and 318) to the target sequence along with the distinct tag sequence 310 (Abstract; see also Figure 3 and paragraph 0063).  The target nucleic acid sequences are bound to the probes so that at least a portion of the target sequences are hybridized to the probes, and the tag sequences are used to immobilize the targets to an array of complementary tag sequences (Abstract and paragraph 0058).  Macevicz also teach using scanning circuitry, in the form of a confocal scanner (paragraph 0068), and the different locations associated with the target signal, to measure the number (i.e., amounts) of the plurality of the targets in the sample.  Macevicz also teaches using information indicative of the tag sequences; namely, comparing the number of sites generating signals based on a specifically hybridized tag (paragraph 0011), and that the method has the added advantage of providing signals proportional to the relative amount of each target in a population (paragraph 0009).  Thus, Macevicz teaches the known techniques discussed above.
	Macevicz teaches counting the tags (paragraph 0003), as well as distinguishing those locations on the substrate (i.e., microarray) that have signals from those that do not (paragraph 0038); thus, the presence and absence of targets is assessed, which is a binary assessment as discussed on page 4 of the instant specification.  Thus, the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding assessing a “binary” value (In re Hyatt, 211 F.3d1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000) (see MPEP 2111).
Macevicz does not teach that the assessment is based on a threshold value or summing the binary values.
However, Gardner et al teach a method wherein hybridization to an array is analyzed, and comprises forming a binary assessment, in the form of determining the presence or absence of a target, and summing the presence (i.e., detection) and absence (i.e., non-detection) of the observed detected and undetected probes (paragraph 0010; see also paragraphs 0012, 0017, and 0071). Gardner et al also teach setting a minimum detection threshold for the array (paragraph 0009), and that the method has the added advantage of providing additional guidance for interpreting prediction results (paragraph 0071).  Thus, Gardner et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Macevicz and Gardner et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of providing signals proportional to the relative amount of each target in a population as explicitly taught by Macevicz (paragraph 0009) and the added advantage of providing additional guidance for interpreting prediction results (paragraph 0071) as explicitly taught by Gardner et al (paragraph 0071).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Macevicz and Gardner et al could have been combined with predictable results because the known techniques of Macevicz and Gardner et al predictably result in steps useful in the detection of nucleic acids.
Regarding claim 3, the method of claim 1 is discussed above.   
With respect to the plateau stage, Macevicz also teaches assessing the number at a plateau stage of a reaction process associated with the target sequence bound to the probes; namely, increased stringency, including elevating the temperature, is used for binding (paragraph 0027). Increased stringency results in optimal binding, which is a plateau of the number of bound probes.  
Alternatively, it is noted that the courts have found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.
Thus, assessing the number of target sequences at a plateau stage of a reaction process alternatively merely represents routine optimization of the binding of the probes to the targets.  
Applicant is advised that MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, Applicant should not merely rely upon counsel’s arguments in place of evidence in the record.
It is noted that the Response above should not be construed as an invitation to file an after final declaration.  See MPEP 715.09 [R-3].
Regarding claim 4, the method of claim 1 is discussed above.  Macevicz also teaches determining a concentration of at least one of the target sequences based on the counting (i.e., comparing) the number of hybridization sites generating signals from a specifically hybridized tag sequence (i.e., to the complementary tag sequence on the substrate) using a digital readout (paragraphs 0011 and 0045), wherein the readout is digital, based on fluorescence signal intensities (paragraph 0038), wherein the intensities are measured using a scanner and software (i.e., the claimed processing circuitry; paragraph 0068). 
Gardner et al also teach detection of fluorescence intensity (paragraph 0055).
Thus, it would have been obvious to have determined target concentrations based on the number (i.e., target count score) of different tag sequences bound to the complementary sequences on the substrate using the software on processing circuitry to meet the claimed limitations.
Alternatively, it is noted that the courts have held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art (In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).  See MPEP 2144.04 [R-1] III. 
Thus, counting and determining a concentration using processing circuitry merely represents automation of a manual calculation.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claim 23, the method of claim 1 is discussed above.  Macevicz teaches the scanner circuitry is configured and arranged to capture fluorescent signal intensities indicative of tag sequences bound to the different locations on the substrate (i.e., via the tag complements), as well as assessing using processing circuitry, in the form of the software and the scanner (paragraph 0068), and providing a digital output for each the different locations using the captured signal intensity, wherein the information is indicative of the different locations and tag sequences (paragraphs 0038 and 0068).  
Gardner et al also teach detection of fluorescence intensity (paragraph 0055).
Thus, it would have been obvious to use the software on processing circuitry to meet the claimed limitations.
Alternatively, it is reiterated that the courts have held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  Thus, using processing circuitry merely represents automation of a manual calculation.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claim 5, the method of claim 23 is discussed above.  Macevicz teaches capturing fluorescent signal intensities indicative of the tag sequences bound to the substrate and counting the number of different tag sequences captured on the substrate based on the intensities (paragraph 0038).  Gardner et al also teach counting (paragraph 0045).
Regarding claim 6, the method of claim 1 is discussed above. Macevicz teaches the desirability of using hybridization-based assays using tags the measure copy number variation based on the digital readout of the measurements (paragraph 0008; see also paragraph 0004).  Gardner et al also teach counting (paragraph 0045).Thus, it would have been obvious to have determined copy number based on the number (i.e., counting) of different tag sequences bound to the tag complements on the substrate.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claim 7, the method of claim 1 is discussed above.  Macevicz teaches each different location on the substrate includes a different complementary tag sequence configured to bind one of the different tag sequences; i.e., an addressable array having a one-to-one corresponds between the sequence of the tag and the spatial location of the array substrate (paragraph 0019 and Abstract). Macevicz further teaches reading the fluorescence intensity signal of each hybridization site on the microarray, and counting the numbers and values from the array (paragraph 0038), and that the quantities of the target polynucleotides are measured (paragraph 0055). The measurement is done using the fluorescent signal intensities captured by the scanning circuitry (paragraphs 0038 and 0068). Gardner et al also teach counting (paragraph 0045) and detection of fluorescence intensity (paragraph 0055).
Thus, it would have been obvious to increase the measured quantity (i.e., target score count of claim 7) based on summing the signals present for a particular target based on the number of tag locations associated with each target via hybridization to the tag complements. 
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claim 19, Macevicz teaches a method comprising exposing a sample, which comprises a plurality of target sequences (i.e., polynucleotides in a population) to a set (i.e., pluralities) of probes, wherein each target is has as a set (i.e., plurality) of probes thereto, and wherein each probe for each target binds a target sequence and has a different oligonucleotide tag (paragraph 0010).  Macevicz also teaches each probe, which is a padlock or molecular inversion probe (paragraph 0062) has a plurality of complementary sequences (e.g., 316 and 318) to the target sequence along with the distinct tag sequence 310 (Abstract; see also Figure 3 and paragraph 0063).  The number of tag sequences is between 10 and 10000; i.e., 10000 tags spread out over probes for 50 targets (paragraph 0055).  The target nucleic acid sequences are bound to the probes so that at least a portion of the target sequences are hybridized to the probes, and the tag sequences are used to immobilize the targets to an array of complementary tag sequences (Abstract and paragraph 0058).  Macevicz also teach using scanning circuitry, in the form of a confocal scanner (paragraph 0068), and the different locations associated with the target signal, to measure the number (i.e., amounts) of the plurality of the targets in the sample.  Macevicz also teaches using information indicative of the tag sequences; namely, comparing the number of sites generating signals based on a specifically hybridized tag (paragraph 0011), and that the method has the added advantage of providing signals proportional to the relative amount of each target in a population (paragraph 0009).  Thus, Macevicz teaches the known techniques discussed above.
	Macevicz teaches counting the tags (paragraph 0003), as well as distinguishing those locations on the substrate (i.e., microarray) that have signals from those that do not (paragraph 0038); thus, the presence and absence of targets is assessed, which is a binary assessment as discussed on page 4 of the instant specification.  Thus, the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding assessing a “binary” value.
Macevicz does not teach that the assessment is based on a threshold value or summing the binary values.
However, Gardner et al teach a method wherein hybridization to an array is analyzed, and comprises forming a binary assessment, in the form of determining  the presence or absence of a target, and summing the presence (i.e., detection) and absence (i.e., non-detection) of the observed detected and undetected probes (paragraph 0010; see also paragraphs 0012, 0017, and 0071 ). Gardner et al also teach setting a minimum detection threshold for the array (paragraph 0009), and that the method has the added advantage of providing additional guidance for interpreting prediction results (paragraph 0071).  Thus, Gardner et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Macevicz and Gardner et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of providing signals proportional to the relative amount of each target in a population as explicitly taught by Macevicz (paragraph 0009) and the added advantage of providing additional guidance for interpreting prediction results as explicitly taught by Gardner et al (paragraph 0071).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Macevicz and Gardner et al could have been combined with predictable results because the known techniques of Macevicz and Gardner et al predictably result in steps useful in the detection of nucleic acids.
	Regarding claim 20, the method of claim 1 is discussed above.  Macevicz teaches forming the bound targets by binding the probes to the targets via hybridization, increasing the number of bound targets by amplifying to provide amplified tags (paragraphs 0010-0011, and 0063, and Figure 3).
Regarding claim 21, the method of claim 20 is discussed above.  Macevicz reach removing sequences not bound to the probes; i.e., via a stringent wash to remove mismatches (paragraph 0060).   Gardner et al also teach washing to remove unhybridized probes (paragraph 0055).  
Regarding claim 25, the method of claim 1 is discussed above.  Macevicz teaches assessing at least 10 different (i.e., 50 different) targets (paragraph 0055).  
It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that the courts have found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed range merely represents an obvious variant of and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
	 Regarding claim 34, the method of claim 20 is discussed above.  Macevicz teaches PCR amplification (paragraph 0049), as do Gardner et al (paragraph 0081).
Regarding claim 35, the method of claim 1 is discussed above.  Macevicz teaches a microarray wherein there are at least ten (i.e., 50) target sequences, and that there are 10,000 tag complements with 200 probes specific for each target (paragraph 0055).  Thus, there are 50 sets of 200 probes for the 50 target sequences. 
It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that the courts have found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed range merely represents an obvious variant of and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
7.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Macevicz (U.S. Patent Application Publication No. US 2005/0250147 A1, published 10 November 2005) and Gardner et al (U.S. Patent Application Publication No. US 2011/0152109 A1, published 23 June 2011) as applied to claim 1 above, and further in view of Verweij (U.S. Patent Application Publication No. US 2014/0030261 A1, published 30 January 2014).
It is noted that while claim 3 has been rejected as described above, the claim is also obvious using the interpretation outlined below.
Regarding claim 3, the method of claim 1 is discussed above in Section 6.
Neither Macevicz nor Gardner et al specifically teach detection of plateaus (e.g., peak expression of a gene).
	However, Verweij teaches a method wherein expression levels are preferably measured at the peak gene response, which has the added advantage of allowing measurement of gene response to a treatment with an agent (paragraph 0128).
Thus, Verweij teaches the known techniques discussed above.	
It would therefore have been obvious to a person of ordinary skill in the art to have modified the method taught by Macevicz and Gardner et al with the teachings of Verweij to arrive at the instantly claimed methods with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in methods having the added advantage of allowing measurement of the response of a gene to a treatment as explicitly taught by Verweij (paragraph 0128).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Verweij could have been applied to the method of Macevicz and Gardner et al with predictable results because the known techniques of Verweij predictably result in methods useful for analyzing gene expression.
8.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Macevicz (U.S. Patent Application Publication No. US 2005/0250147 A1, published 10 November 2005) and Gardner et al (U.S. Patent Application Publication No. US 2011/0152109 A1, published 23 June 2011) as applied to claim 1 above, and further in view of Alarcon et al (U.S. Patent Application Publication No. US 2015/0024952 A1, published 22 January 2015).
	Regarding claim 8, the method of claim 1 is discussed above in Section 6.
Macevicz teaches determining a concentration of at least one of the target sequences based on the counting (i.e., comparing) the number of hybridization sites generating signals from a specifically hybridized tag sequence using a digital readout (paragraphs 0011 and 0045), wherein the readout is digital, based on fluorescence signal intensities (paragraph 0038), wherein the intensities are measured using a scanner and software (i.e., the claimed processing circuitry; paragraph 0068). Gardner et al also teach counting (paragraph 0045).  Thus, it would have been obvious to have determined target concentrations of the targets based on the number of different tag sequences bound to the substrate by counting.
While Macevicz also teaches measuring expression values (paragraph 0047), and while Gardner et al teach threshold values (paragraph 0009), neither Macevicz nor Gardner et al teach comparing counts to a threshold value to indicate a disease.
However, Alarcon et al teach a method wherein microarray hybridization data (paragraph 0140) is used with expression profiling, wherein threshold values are utilized so to indicate presence of a disease of response to a treatment, which has the added advantage of guiding treatment selection for a patient, including treatments not known or expected to be useful for a specific disease (paragraph 0124 and Abstract).  Thus, Alarcon et al teach the known techniques discussed above.	
It would therefore have been obvious to a person of ordinary skill in the art to have modified the method taught by Macevicz and Gardner et al with the teachings of Alarcon et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of guiding selection of treatment for a disease, including treatments not known or expected to be useful for a specific disease, as explicitly taught by Alarcon et al (paragraph 0124 and Abstract).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Alarcon et al could have been applied to the method of Macevicz and Gardner et al with predictable results because the known techniques of Alarcon et al predictably result in microarray techniques useful for studying diseases.
Response to Arguments
9.	Applicant's arguments filed 27 January  2022 (hereafter the “Remarks”) have been fully considered but they are not persuasive for the reasons discussed below.
A.	Applicant broadly argues on pages 5-6 of the Remarks that Macevicz does not teach a binary assessment, threshold values, or summing, and that Gardner et al does not cure these alleged deficiencies.  Thus, Applicant argues the references individually.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As noted in the previous two Office Actions and reiterated in the rejections above, Macevicz teaches counting the tags (paragraph 0003), as well as distinguishing those locations on the substrate (i.e., microarray) that have signals from those that do not (paragraph 0038).  The presence and absence of targets is assessed, which is a binary assessment as discussed on page 4 of the instant specification, and the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding assessing a “binary” value as noted above.
In addition, the rejections clearly state that Macevicz does not teach that the assessment is based on a threshold value or summing the binary values.  This is taught by Gardner et al, as discussed in the rejections and reiterated below.
Specifically, Gardner et al teach a method wherein hybridization to an array is analyzed, and comprises forming a binary assessment, in the form of determining the presence or absence of a target, and summing the presence (i.e., detection) and absence (i.e., non-detection) of the observed detected and undetected probes (paragraph 0010; see also paragraphs 0012, 0017, and 0071). Gardner et al also teach setting a minimum detection threshold for the array (paragraph 0009), and that the method has the added advantage of providing additional guidance for interpreting prediction results as explicitly taught by Gardner et al (paragraph 0071).  Thus, Gardner et al teach the known techniques discussed above.
	B.	Applicant argues on page 6 of the Remarks that Gardner et el tach summing calculated probability values rather than binary values.  Thus, Applicant argues Gardner et al individually.
In response to Applicant's arguments against the references individually, it is reiterated that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  
	Specifically, with respect to the independent claims, the prior art of Gardner et al is merely relied upon for teaching assessments based on a threshold value and summing the binary values.
	With respect to the assessment of binary values, it is reiterated that Macevicz teach assigning the binary values as discussed above.  Gardner et al is relied upon for setting a minimum detection threshold for the array (paragraph 0009), as well as 
summing the presence (i.e., detection) and absence (i.e., non-detection) of the observed detected and undetected probes (paragraph 0010; see also paragraphs 0012, 0017, and 0071). The actual detection is taught by Macevicz as discussed above; Gardner et al is only relied upon for summing the detected and undetected probes.  
In addition, it is further noted that paragraph 0071 of Gardner et al explicitly teaches the summing of the actual detected probes, and that the methods have added advantage of providing additional guidance for interpreting prediction results as explicitly taught by Gardner et al.  
	Thus, contrary to Applicant’s assertions, each of the claimed limitations is taught by the combination of references as detailed in the rejections above.
C.	In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivations to combine are clearly stated in the rejections above.
In addition, it is also noted that the Supreme Court ruling for KSR Int’l Co. v. Teleflex, Inc. (No 04-1350 (US 30 April 2007) forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  See Ex parte Smith (USPQ2d, slip op. at 20 (Bd. Pat. App. & Interf. June 25, 2007).
D.	In response to Applicant's argument on pages 6-7 of the Remarks that the two references solve the same problem, it is noted that Applicant’s citation refers to a device, not a method (as claimed).  
In addition, Gardner et al teach added advantage of providing additional guidance for interpreting prediction results as explicitly taught by Gardner et al (paragraph 0071).  Thus, Gardner et al clearly establish additional benefits obtained by the combination.
D.	Applicant’s remaining arguments rely on alleged deficiencies previously addressed, which are unpersuasive for the reasons discussed above.  Therefore, the claims remained rejected based on the prior art citations presented in the rejections.	
Conclusion
10.	No claim is allowed.
11.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
12.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634